DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 11/23/20, which is entered.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  Claim 1 recites “an air duct” twice, once in lines 2 – 3 and once in line 6, which puts the number of air ducts required in the claim into question. The second instance could be changed to “[[an]] the air duct” to obviate the objection. 
Claim 14 recites “an air duct” twice, once in line 3 and once in line 6, which puts the number of air ducts required in the claim into question. The second instance could be changed to “[[an]] the air duct” to obviate the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
Applicant’s arguments and amendment, see page 6, filed 11/23/20, with respect to a rejection of claim 14 for indefiniteness have been fully considered and are persuasive.  The rejection of 10/16/20 has been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 as amended reads “The vehicle component of claim 1, wherein the at least one visual screen is affixed at least one internal part is the air duct between the internal part and the external part.” The claim does not make grammatical sense, and its scope cannot be ascertained with certainty. For the purpose of examination, the claim is construed to read “The vehicle component of claim 1, wherein the at least one visual screen is affixed to the at least one internal part and [[is]] the air duct is between the internal part and the external part.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 – 6, 8, and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dettloff et al (US 3,638,552) (hereinafter “Dettloff”) in view of Conen et al. (WO 91/12974 A1 English machine translation) (hereinafter “Conen”). Dettloff and Conen are in the Applicant’s field of endeavor, a vehicle compartment lid having a duct within. These two references, when considered together, teach all of the elements recited in claims 1 – 6, 8, and 10 – 14 of this application.
Regarding claim 1, Dettloff discloses a vehicle (10) component, comprising: at least one lid (44) for closing a trunk (38, Fig. 1), the lid having at least one external part (exterior panel 46), at least one internal part (interior panel 48) and an air duct defined between the at least one internal part and the at least one external part (54, Figs. 1 – 4), the lid having at least one first air passage opening (52 and/or 53) extending through the internal part (48) and communicating with the air duct (54) for letting in and/or letting out an air flow into or out of an air duct (functional limitation that Dettloff can perform as described at col. 2 lines 60 – 62). Dettloff does not explicitly disclose the lid further being equipped with at least one visual screen mounted to an area of the at least one internal part that delimits the at least one first air passage opening, the at least one visual screen having at least one second air passage opening that is offset from the at least one first air passage opening in the internal part so that a view of the external part of the lid via the at least one air passage opening is restricted while accommodating an air flow into or out of the air duct through the first and second air passage openings.
Conen teaches the lid (6) further being equipped with at least one visual screen (right and left side 12, see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) mounted to an area of the at least one internal part (see annotated Fig. 1) that delimits the at least one first air passage opening (see annotated Fig. 1), the at least one visual screen having at least one second air passage opening that is offset from the at least one first air passage opening in the internal part (annotated Fig. 1) so that a view of the external part of the lid via the at least one air passage opening is restricted while accommodating an air flow into or out of the air duct through the first and second air passage openings (functional limitation that Conen can perform as seen by the air flow arrows in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Dettloff by adding the at least one visual screen configuration as taught by Conen in order to help filter out debris or dust that might otherwise accumulate at the duct openings.

    PNG
    media_image1.png
    534
    928
    media_image1.png
    Greyscale
 
Regarding claim 2, Dettloff as modified by Conen as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the at least one first air passage opening is a slot. Conen does not explicitly contain this additional limitation.
Dettloff teaches the at least one first air passage opening is a slot (51, Figs. 2 – 4). It would have been obvious to a person having ordinary skill in the art at the effective filing date to modify the apparatus of Dettloff to replace the oval opening 52 of Dettloff or the rectangular air passage opening in annotated Fig. 1 of Conen above with the slot taught by Dettloff in order to provide an air passage opening that freely permits air to pass through but would be unlikely to be blocked by luggage stored in the trunk that contacts the internal part of the lid. 
Regarding claim 3, Dettloff as modified by Conen does not explicitly disclose the at least one air passage opening comprises plural first air passage openings and the at s. However, this limitation would have been obvious to a person having ordinary skill in the art at the time of the invention as an obvious duplication of parts that has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, VI, B. Here, there is no new and unexpected result.
Regarding claim 4, Dettloff as modified by Conen shows all elements of the claim except that each of the first air passage openings is disposed transverse to a longitudinal axis of the lid. However, it would have been an obvious matter of design choice to modify the apparatus of Dettloff to have each of the first air passage openings disposed transverse to a longitudinal axis of the lid since the present application does not show that the particular orientation of passage openings solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations.
Regarding claim 5, Dettloff as modified by Conen as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the first and second air passage openings are configured for preventing a view into the air duct opening when the lid is in an opened position. Dettloff does not explicitly contain this limitation.
Conen teaches the first and second air passage openings are configured for preventing a view into the air duct opening when the lid (6) is in an opened position (as seen in annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Dettloff by adding the configuration as taught by Conen in order to help 
Regarding claim 6, Dettloff as modified by Conen shows all elements of the claim except that the first and second air passage openings are configured for preventing a view into the air duct opening when the lid is at an opening angle of between 55° and 70°. However, it would have been an obvious matter of design choice to modify the apparatus of Dettloff to have the first and second air passage openings are configured for preventing a view into the air duct opening when the lid is at an opening angle of between 55° and 70° since the present application does not show that this particular angle range solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations.
Regarding claim 8, Dettloff as modified by Conen as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 of this application further discloses the at least one visual screen is affixed at least one internal part is the air duct between the internal part and the external part. As far as the claim can be understood given the 112b rejection above, Dettloff further discloses the air duct (54) is between the internal part (48) and the external part (46, Figs. 1, 3, and 4), but does not explicitly disclose the at least one visual screen is affixed at least one internal part.
Conen teaches the at least one visual screen is affixed at least one internal part (annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Dettloff by adding the visual screen is affixed at least one internal part as taught by Conen in 
Regarding claim 10, Dettloff further discloses the at least one first air passage opening (52) is on a lower side of the lid (44, Figs. 2 and 3).
Regarding claim 11, Dettloff as modified by Conen as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 11 of this application further discloses the at least one first air passage opening comprises at least one inlet opening and at least one outlet opening in the internal part, and the at least one visual screen comprises an inlet visual screen mounted at the at least one inlet opening and an outlet visual screen mounted at the at least one outlet opening. Dettloff further discloses the at least one first air passage opening (52 and/or 53) comprises at least one inlet opening (52) and at least one outlet opening (53, the distinction between “inlet” and “outlet” being a matter of intended use and not structure) in the internal part (48, Figs. 2 and 3), but does not explicitly disclose the at least one visual screen comprises an inlet visual screen mounted at the at least one inlet opening and an outlet visual screen mounted at the at least one outlet opening.
Conen further teaches discloses the at least one first air passage opening comprises at least one inlet opening and at least one outlet opening in the internal part, and the at least one visual screen (12) comprises an inlet visual screen mounted at the at least one inlet opening (annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Dettloff by adding the configuration as taught by Conen in order to prevent debris from entering and clogging the duct when the lid is in an open position. outlet visual screen mounted at the at least one outlet opening, although Conen does teach a second inlet visual screen mounted to a second inlet opening in annotated Fig. 1. However, this modification would have been obvious to a person having ordinary skill in the art at the effective filing date of the application as a combination of prior art elements according to known methods to yield predictable results. MPEP 2143, I, A. The prior art Conen reference included each element claimed with the only difference being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements using known methods of automotive assembly, and in that combination, each element performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable since it has the same result as putting a visual screen on the inlet instead of the outlet. 
Regarding claim 12, Dettloff as modified by Conen as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses the inlet opening is configured for receiving ambient air from a space that extends below the lid and wherein the outlet opening is configured for being connected to at least one fresh air intake for an air conditioning system. Dettloff does not explicitly contain this additional limitation.
Conen teaches the inlet opening (part of the first air passage opening in annotated Fig. 1, above) is configured for receiving ambient air from a space that extends below the lid (compartment 1 in the Fig.) and wherein the outlet opening (13) is configured for being connected to at least one fresh air intake (8) for an air conditioning 
Regarding claim 13, Dettloff further discloses the lid (44) is a trunk lid (Fig. 1) and the inlet opening (52 and/or 53) opens into a trunk (38) that is closable by the lid (col. 2 lines 19 – 21).
Regarding claim 14, Dettloff discloses a passenger motor vehicle (10) comprising at least one lid (44) for closing a trunk (38, Fig. 1), the lid having at least one external part (exterior panel 46), at least one internal part (interior panel 48) and an air duct defined between the at least one internal part and the at least one external part (54, Figs. 1 – 4), the lid having at least one first air passage opening (52 and/or 53) extending through the internal part (48) and communicating with the air duct (54) for letting in and/or letting out an air flow into or out of an air duct (functional limitation that Dettloff can perform as described at col. 2 lines 60 – 62). Dettloff does not explicitly disclose the lid further being equipped with at least one visual screen mounted to an area of the at least one internal part that delimits the at least one first air passage opening, the at least one visual screen having at least one second air passage opening that is offset from the at least one first air passage opening in the internal part so that a view of the external part of the lid via the at least one air passage opening is restricted while accommodating an air flow into or out of the air duct through the first and second air passage openings.
Conen teaches the lid (6) further being equipped with at least one visual screen (right and left side 12, see annotated Fig. 1 above) mounted to an area of the at least one internal part (see annotated Fig. 1) that delimits the at least one first air passage opening (see annotated Fig. 1), the at least one visual screen having at least one second air passage opening that is offset from the at least one first air passage opening in the internal part (annotated Fig. 1) so that a view of the external part of the lid via the at least one air passage opening is restricted while accommodating an air flow into or out of the air duct through the first and second air passage openings (functional limitation that Conen can perform as seen by the air flow arrows in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Dettloff by adding the at least one visual screen configuration as taught by Conen in order to help filter out debris or dust that might otherwise accumulate at the duct openings.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dettloff as modified by Conen as applied to claim 1 above, and further in view of Doane (US 3,945,812) (hereinafter “Doane”). Doane is reasonably pertinent to a problem faced by the inventor by teaching materials that can be used to produce a baffle filter. These three references, when considered together, teach all of the elements recited in claim 7 of this application. Dettloff as modified by Conen as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses at least one of the first and second visual screen elements is a sheet-metal part. Dettloff as modified by Conen does not explicitly contain this additional limitation.
Doane teaches at least one of the first and second visual screen elements (baffles 36) is a sheet-metal part (col. 3 lines 56 – 60). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Dettloff as modified by Conen by specifying that the visual screen element is a sheet metal part as taught by Doane in order to utilize a material that is rigid, durable, therefore maintains separation between the elements, and is easy to use in mass production.

Allowable Subject Matter
Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to a vehicle component that specifically requires a lid for closing a trunk and having an air duct equipped with at least one visual screen disposed sequentially, and each visual screen element having at least one passage opening in a first visual screen element offset from openings in a second visual screen element.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious above vehicle component used in combination with the first visual screen element being disposed between the internal part and the external part and wherein the second visual screen element includes at least one reinforcement part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746